—Order unanimously affirmed without costs. Memorandum: Family Court’s determination that respondent committed acts that, if committed by an adult, would constitute the crimes of petit larceny (Penal Law § 155.25) and burglary in the second degree (Penal Law § 140.25 [2]) is supported by the record (see, Matter of George L., 173 AD2d 470). “The conflicting testimony of the witnesses presented an issue of credibility for Family Court to resolve” (Matter of Elrheihem T., 185 AD2d 626), and “[t]he court, as the trier of fact, was entitled to resolve questions of credibility against respondent” (Matter of Edward V., 204 AD2d 1060). (Appeal from Order of Chautauqua County Family Court, Hartley, J. — Juvenile Delinquency.) Present — Denman, P. J., Hayes, Wisner, Callahan and Boehm, JJ.